DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 have been examined and are pending.

Drawings
The applicant’s submitted drawings are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0228776 to Walden et al. (hereinafter Walden) and in view of US Patent No. 9,679,310 to Saltzstein et al. (hereinafter Saltzstein).

Regarding Claim 1, Walden discloses (¶3) the use of wireless beacons in point of purchase ("POP") displays to facilitate the delivery of consumer oriented content to mobile devices, which further includes:
monitoring the presence of a point-of-sale display in a shop, at the sight of consumers, the method comprising: acquiring signals from mobile devices by at least one signal sensor; Walden discloses (¶65) that the POP display 102 in a retail environment interacts with customer devices through wireless transceiver. The POP display system 100 utilizes wireless signal strength to infer distance between customer device 118 and POP display 102 (¶77).
sending at least one output from the signal sensor to an analyzing device, wherein the analyzing device calculates an audience rate of the point-of-sale display on the basis of said output; Walden discloses (¶75) that the SDK 125 is configured to receive measurements from customer device such as from accelerometer, gyroscope, compass, audio, light or NFC measurements on customer device and the sensor measures and record activity around the display (¶92, ¶94) and transmits data to a remote server 126 where the analysis is done (¶106-¶108) on the collected data to determine how many people walk past the display, how many people stop to look at the display, how long a potential customer stood in front of the display and counts of shoppers that had smartphones equipped with software package 122. Walden discloses (Fig. 4, ¶78 - ¶82 and ¶94) proximity sensor data is used by server 126 along with position information obtained through wireless transceiver 120B on customer device 118 to improve the accuracy of determining location information (e.g., location information related to location of wireless beacons and POP displays).
Walden does not explicitly discloses determining, on the basis of the audience rate, if the point-of-sale display is in the shop at the sight of consumers or not. However, in an analogous art, Saltzstein teaches: 
and determines, on the basis of the audience rate, if the point-of-sale display is in the shop at the sight of consumers or not; Saltzstein teaches (¶75-¶76) that a receiving device, such as a mobile device includes RF electronic components that interpret the RF information. The RF components can measure the strength of the signal received, the Received Signal Strength Indication (RSSI). By utilizing the knowledge of the physical interaction, and information of the RSSI and the transmitted signal strength from the device, the computation elements in the mobile device or gateway can estimate the approximate distance between the mobile device or gateway and devices such as the POS display (eNote). 
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the monitoring the presence of a point-of-sale display in a shop, at the sight of consumers, the method comprising: acquiring signals from mobile devices by at least one signal sensor, sending at least one output from the signal sensor to an analyzing device, wherein the analyzing device calculates an audience rate of the point-of-sale display on the basis of said output, as disclosed by Walden, and determines, on the basis of the audience rate, if the point-of-sale display is in the shop at the sight of consumers or not, as taught by Saltzstein, for the purpose of implementing electronic displays that are connected to computing devices by a wireless communications network (¶23).

Regarding Claim 2, the combination of Walden and Saltzstein discloses all the elements with respect to claim 1. Further, they discloses:
detecting a movement by at least one motion sensor, further sending at least one output from the motion sensor to the analyzing device to calculate the audience rate of the point-of-sale display on the basis of said outputs; Walden discloses (¶91-¶94, ¶126) the use of motion sensors to increase the accuracy of location assessment.
and to determine, on the basis of said audience rate, if the point-of-sale display is in the shop at the sight of consumers or not; Saltzstein teaches (¶76 and ¶126) point-of-sale display includes sensors to sense position and movement and provides data to estimate the approximate distance between the mobile device and point-of-sale display (such as the eNote).

Regarding Claim 3, the combination of Walden and Saltzstein discloses all the elements with respect to claim 2. Further, they discloses:
wherein the analyzing device calculates a new audience rate each time said analyzing device receives an output from the motion sensor indicating that the point-of-sale display has been moved; Walden discloses (¶132-¶133) that location changes (from the distribution center to the retail location) must also be accompanied by revisions to the database that describes the placement of each wireless beacon (¶143-¶144). As the content associated with POP display 102 is typically updated after data packets from wireless beacon 114 are received, the settings for the interactions may be provided to customer device 118 at a time just after the interaction between the customer device and POP display 102 occurs and just before content is displayed to the user (¶90).

Regarding Claim 4, the combination of Walden and Saltzstein discloses all the elements with respect to claim 2. Further, they discloses:
wherein the analyzing device determines that the point-of-sale display is not in the shop at the sight of consumers if the calculated audience rate decreases successively to a detection, by the motion sensor, of a movement of the point-of-sale display; Walden discloses (¶76 and ¶105-¶106) the remote server uses the sensors and latitude and longitude location or GPS location to assess or determine the retail location of the POS display system using the unique identifier using the geographic location information provided along with the unique identifier. Walden discloses (Fig. 4, ¶78 - ¶82 and ¶94) proximity sensor data is used by server 126 along with position information obtained through wireless transceiver 120B on customer device 118 to improve the accuracy of determining location information (e.g., location information related to location of wireless beacons and POP displays).

Regarding Claim 5, the combination of Walden and Saltzstein discloses all the elements with respect to claim 1. Further, they discloses:
wherein the analyzing device calculates a retention rate to determine if the point-of-sale display attracts consumers, the retention rate being function of a received signal strength indication of the signals acquired by the signal sensor and of a duration of acquiring of the signals; Walden discloses (¶75) that the SDK 125 is configured to receive RSSI signal strength measurements from sensors, accelerometer, gyroscope, compass, audio, light or NFC measurements (¶92, ¶94) and transmits data to a remote server 126 where the analysis is done (¶106-¶108) on the collected data to determine how many people walk past the display, how many people stop to look at the display, how long a potential customer stood in front of the display and counts of shoppers that had smartphones equipped with software package 122. 

Regarding Claim 6, the combination of Walden and Saltzstein discloses all the elements with respect to claim 1. Further, they discloses:
wherein the analyzing device is adapted to be in an active state in which said analyzing device calculates the audience rate, or in an inactive state in which said analyzing device does not calculate the audience rate; Walden discloses (¶95) when no activity is detected by sensor 116 (e.g., there is an absence of activity), wireless beacon 114 may enter a low power (sleep or non-broadcasting) mode. In the low power mode, wireless beacon 114 does not respond or provide push/pull events. If sensor 116 detects any activity (e.g., via proximity detection of a customer/user), wireless beacon 114 may be switched to an active (broadcasting) mode substantially instantaneously. Wireless beacon 114 may then be active for any push/pull events or content requests associated with customer device 118.

Regarding Claim 7, the combination of Walden and Saltzstein discloses all the elements with respect to claim 1. Further, they discloses:
wherein the signal sensor is a Bluetooth sniffer; Walden discloses (¶65) that wireless transceiver is a Bluetooth Low Energy (BLE) transceiver. Walden further discloses (¶117) that the wireless beacons 114 are equipped with a communication chip (e.g., wireless transceiver 120A) capable of both Bluetooth LE and sub-gigahertz broadcasting (or another longer-range radio band).

Claim 8, do not teach or further define over the limitations in claim 1. Therefore, claim 8 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 9, do not teach or further define over the limitations in claim 2. Therefore, claim 9 is rejected for the same rationale of rejection as set forth in claim 2.

Regarding Claim 10, the combination of Walden and Saltzstein discloses all the elements with respect to claim 9. Further, they discloses:
wherein the motion sensor, the signal sensor and the analyzing device belong to a detecting apparatus able to be put in the shop to monitor the presence of the point-of-sale display, said analyzing device comprising a processor able to calculate the audience rate; Walden discloses (¶21) a variety of sensors to aid in assessing a proximity of potential customers to the POP display and measuring the surrounding environment. Walden discloses (¶75 and ¶126) that light and/or motion sensors are used in POP displays 102 to increase the accuracy of location assessment, and RSSI signal strength measurements is received from a number of accelerometer, gyroscope, compass, audio, light sensors (¶92, ¶94) and data is analyzed by a remote server (¶106-¶108) to determine how many people walk past the display, how many people stop to look at the display, how long a potential customer stood in front of the display and counts of shoppers that had smartphones equipped with software package 122.

Regarding Claim 11, the combination of Walden and Saltzstein discloses all the elements with respect to claim 10. Further, they discloses:
wherein said analyzing device further comprising a remote server, said remote server being able to communicate with the processor to receive the audience rate, the remote server being able to determine if the point-of-sale display is in the shop at the sight of consumer; Walden discloses (¶75 and ¶126) that light and/or motion sensors are used in POP displays 102 to increase the accuracy of location assessment, and RSSI signal strength measurements is received from a number of accelerometer, gyroscope, compass, audio, light sensors (¶92, ¶94) and data is analyzed by a remote server (¶106-¶108) to determine how many people walk past the display, how many people stop to look at the display, how long a potential customer stood in front of the display and counts of shoppers that had smartphones equipped with software package 122.

Regarding Claim 12, the combination of Walden and Saltzstein discloses all the elements with respect to claim 10. Further, they discloses:
comprising a tracker, the remote server being able to further receive an output of said tracker; Walden discloses (¶106-¶108) that once the POP display is placed at a retail location, the remote server tracks and determine the location of the point-of-sale display using interaction with customer device and SDK on the customer device by accessing the geographic location of customer devices and other sensor signals as received from the wireless beacon.

Regarding Claim 13, the combination of Walden and Saltzstein discloses all the elements with respect to claim 11. Further, they discloses:
wherein the remote server is able to further receive information about the shop; Walden discloses (¶106-¶108) that remote server receives unique identifier information on retail locations and it look up the unique identifier and assess if a previous location for the unique identifier was recorded to assess if any change in location has occurred.
determines, based on the information about the shop and the calculated audience rate if the point-of-sale display is in the shop at the sight of consumers or not; Walden discloses (¶92) the sensors measures and records detailed analysis of the level of traffic around POP display 102. The analysis may include determining information such as, how many people walk past the display, how many people stop to look at the display, measuring the timing of the activity, such as how long a potential customer stood in front of the display, how many shoppers passed by, the average dwell time per shopper, and/or counts of shoppers that had smartphones.

Claim 14, do not teach or further define over the limitations in claim 1. Therefore, claim 14 is rejected for the same rationale of rejection as set forth in claim 1.

Claim 15, do not teach or further define over the limitations in claim 2. Therefore, claim 14 is rejected for the same rationale of rejection as set forth in claim 2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASSAN A KHAN/				/RICHARD G KEEHN/
Examiner, Art Unit 2456				Primary Examiner, Art Unit 2456